DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per the specification, under the section of “CROSS-REFERENCE TO RELATED APPLICATIONS “ at line 1 of paragraph [001], the phrase  -  -  now U.S. Patent No. 9,786,006,  -  -  has been inserted before  “ filed ”.
 
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1, 3-11 and 18-19 contain patent eligible subject matter in view of the applicant’s arguments and the claims as amended on 6/2/2020.
The prior art taken alone or in combination failed to teach or suggest :
“determine whether the database system contains credit limit data, wherein when the  credit limit data is present in the database system, the system determines the clearing certainty status based on the credit limit data in the database; and communicates the clearing certainty status to the one or more customers, and in response to a signal sent from the one or more 

“calculating credit risks relating to at least one of the one or more customers and the trade order based at least upon the clearing certainty data, determining a clearing certainty status for the trade order, communicating the clearing certainty status to the one or more customers, and overriding negotiation of a trade resulting from the trade order based on the clearing certainty status, by disabling at least a portion of the customer’s user interface so that the trade cannot be completed” as recited in independent claim 18.     

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The prior art found below taken alone or in combination are deemed relevant to the instant claimed invention but failed to teach or disclose the above noted limitations.  
 Hirani (US Patent No. 2011/0153488) disclose a system and method for market order volume 
clearing in online trading credit derivatives.
Glodjo et al. (US Patent No. 7,130,789) disclose a system and method for facilitating trading of 
items from a group of items comprising commodities and financial instruments and providing a trading limits on the items being traded.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

March 4, 2021